Order denying motion to set aside the determination of the respondent county clerk as custodian of primary records rejecting designating petitions, and to compel said respondent to receive said petitions and to print the name of appellant upon the ballots as a candidate, modified by providing that the determination of said county clerk be vacated and set aside as unauthorized and invalid; and as so modified the order is affirmed, without costs, on authority of Matter of Frankel v. Cheshire (212 App. Div. 664), decided herewith. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur. Settle order on notice.